Citation Nr: 0413713	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision.  This 
appeal is being remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.  


REMAND

In this case, the veteran claims that he developed tinnitus 
as a result of in-service acoustic trauma.  In connection 
with a prior claim of entitlement to service connection for 
hearing loss, the veteran was afforded a VA examination.  The 
June 2002 VA examiner indicated that the veteran denied 
tinnitus.  The veteran contends that, contrary to the 
statement made by the June 2002 VA examiner, he has been 
living with incessant sounds resembling "peepers" since 
service and that he was never aware or told that this 
condition was "tinnitus."  

The Board notes that the June 2002 VA examiner did document a 
hearing loss disability and attributed such to the veteran's 
in-service acoustic trauma, in particular noting the lack of 
post-service exposure.  The veteran is currently service 
connected for hearing loss.  The examiner made no further 
comments as to tinnitus.  Thus, due to the lack of clarity 
regarding the nature and etiology of the veteran's tinnitus 
complaints, further examination based on a complete and 
accurate consideration of all medical history and complaints 
is indicated. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
tinnitus since his military discharge.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.

2.  The RO should arrange for the veteran 
to be afforded a VA examination in 
audiology to ascertain the current 
existence, nature and etiology of claimed 
tinnitus.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies should be accomplished.  
The examiner should elicit from the 
veteran a history of his exposure to noise 
prior to, during, and after service.  The 
examiner should determine whether the 
veteran currently has tinnitus and then to 
furnish an opinion as to whether it is 
more likely than not or less likely than 
not that any identified tinnitus is 
etiologically related to noise exposure or 
other circumstance during the veteran's 
period of active service from May 1958 to 
March 1962.  A complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 (2003), 
are fully complied with and satisfied.  
This includes obtaining any additional 
medical evidence or medical opinions 
indicated in order to fully assist the 
veteran in substantiating his claim.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for tinnitus.  If any decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


